Case 9:20-cv-81205-RAR Document 190 Entered on FLSD Docket 08/21/2020 Page 1 of 2

                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-CIV-81205-RAR

      SECURITIES AND EXCHANGE COMMISSION,

                     Plaintiff,

      v.

      COMPLETE BUSINESS SOLUTIONS GROUP,
      INC. d/b/a PAR FUNDING, et al.,

                  Defendants.
      _____________________________________________/

                   ORDER GRANTING DEFENDANT MICHAEL C. FURMAN’S
                     AGREED MOTION TO MODIFY THE SCOPE OF THE
                       RECEIVERSHIP ORDERS AND ASSET FREEZE

            THIS CAUSE comes before the Court on Defendant Michael C. Furman’s Agreed Motion

  to Modify the Scope of the Receivership Orders and Asset Freeze [ECF No. 184] (“Motion”), filed

  on August 21, 2020. Defendant Furman, by and through his undersigned counsel, respectfully

  moves this Court jointly with the Plaintiff, Securities and Exchange Commission (“Commission”),

  and the Receiver, Ryan Stumphauzer, Esq. (collectively with Furman, the “Parties”), to modify

  the scope of the receivership orders and asset freeze [ECF Nos. 42 (“Asset Freeze Order”), 56,

  141, and 182 (collectively, the “Receivership and Asset Freeze Orders”)]. 1 Specifically, the

  Parties seek to modify the Receivership and Asset Freeze Orders to: 1) permit Furman to conduct

  his insurance business and other businesses that are unrelated to the instant case; and 2) provide

  him with reasonable living expenses for two (2) months from monies traceable to monies that are

  personal and that Mr. Furman made from businesses unrelated to the instant case.




  1
       Furman reserves his right to seek to further modify such orders in the future.


                                                Page 1 of 2
Case 9:20-cv-81205-RAR Document 190 Entered on FLSD Docket 08/21/2020 Page 2 of 2

         Based on the agreement of the Parties, there is a sufficient and proper showing in support

  of the relief requested. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Motion [ECF No. 184] is GRANTED as follows:

         1.      Fidelis CRE Fund LLC (“CRE Fund”), Fidelis Senior Living Fund LLC (“Living

  Fund”), and Furman Holdings Inc. (“Furman Holdings”) are not subject to Receivership and Asset

  Freeze Orders [ECF Nos. 42, 56, 141, and 182]. These entities shall operate at Furman’s direction

  and expense. If the Receiver’s analysis of the additional bank records reveals that Par Funding-

  related investor funds were deposited into these accounts in the names of CRE Fund, Living Fund,

  and/or Furman Holdings exceeding the amounts previously generated from Furman’s other

  businesses, the Receiver may seek to have any such entities that were in Receivership placed back

  into the Receivership Estate. Mr. Furman understands that by agreeing to this relief, the Securities

  and Exchange Commission and the Receiver are not giving any opinion, legal or otherwise, on any

  issue whatsoever regarding Mr. Furman’s entities that are being carved out of the Receivership

  and Asset Freeze Orders. The only issue is whether these entities hold funds related to Complete

  Business Solutions Group and/or Fidelis Financial Planning.

         2.      Furman is permitted access to reasonable living expenses from funds deposited into

  either personal account(s) or business account(s) to the extent that the funds may be traced to

  monies that are personal and that Mr. Furman made from businesses unrelated to the instant matter.

  Furman may utilize $7,800 per month for two (2) months commencing on the entry of an Order

  on this Motion. Furman may apply for additional reasonable living expenses in the future and the

  Commission and Receiver may oppose such a request.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 21st day of August, 2020.



                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE

                                              Page 2 of 2
